Read, J.
Taking this whole case together, it shows a mistake, for which one party is as much to blame as the other. Klinker sold the land by a right description, and if the complainant had used a little diligence he could have found the right lot. The deadening referred to by Klinker, was a matter of mistake for which Klinker was not responsible. He was himself misled as to that. He did not intend to sell or describe other land than he himself had purchased at the land office. The complainant knew as much about the land as Klinker, and probably more. Now, to hold that Klinker should lose the whole value of these improvements, would be as hard as to compel Shroll to lose , it. Both parties stand upon an equal footing — both equally innocent. No fraud, no design to cheat or overreach. Now which shall lose ? For here we cannot apportion or divide out a loss resulting from a common mistake, as may be done by the civil law. One or the other must lose the whole. We admit it to be a hard case; but we cannot discover any ground of relief. The land sold was rightly described, and complainant should have been more diligent in hunting it up.

Bill Dismissed with Costs.